RESOLUCIÓN DEL TRIBUNAL.
Considerando: que el hecho alegado por el peticionario Don Mateo Amorós, que es nno de los demandados en el pleito iniciado ante la Corte .de Distrito de Gruayama,' de ser aquél, español, no le da derecho para negar la jurisdicción de dicha, corte, pues en el supuesto que no discutimos, de que le asis-tiera razón para pedir que su causa fuese trasladada á la Corte Federal, no por eso puede sostenerse que carezca de ella la Corte de Gruayama, aunque su jurisdicción no sea exclusiva.
No há lugar á dictar el auto inhibitorio solicitado.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras, MacLeary y Wolf.